Title: From John Adams to John Adams Smith, 12 November 1812
From: Adams, John
To: Smith, John Adams



My Dear Son
Quincy November 12th 1812

Your letter of the 4th has given me much pleasure. I rejoice that you have been admitted a Counsellor in the supreme Court of your state, in the Mayors Court of the City, and Proctor and advocate in the district Court, as well as master in Chancery. I know not the distinction between a Master and a Solicitor in Chancery.
. You have the ; But can you move the world? this will depend on your books and your visits to the Courts and the use you make of them; and especially on the company you keep and the life you lead. New York is a City of great dissapation. If you mingle in the fashionable pursuits of young men, you are undone. If you can recommend yourself to the good will of the judges and the older and most judicious Lawyers, you will do very well. This felicity however cannot be obtained without a patience of application to study in devotion to business, and habits of sobriety discretion and industry. I will never again advise any young gentleman to the study and practice of the Law, till I am sure of his genius and his patience.
If you have any regard for my advice keep your pen and ink forever about you and take accurate minutes of every cause you hear.
It is a pity that your Fathers military knowledge and Experience should be lost to his Country, but no personal friend of his can regret the neglect of him, for had he been appointed in season and in character the sacrafice of him would have been certain and that to no purpose. If he should be chosen into Congress his advice will be of use.
I have preached and prayed for a Navy 37 years, to very little purpose without a Navy on the Lakes and on the Ocean we may as well give up the contest and become Colonies again.
Whether Mr Madison, or Mr Clinton shall be President he will have an implacable opposition and the national service will be much embarrassed. God save the U.S. of America.
Have you taken an office? Pray write me every Post. My kind compliments to Mr Mc Cormack
your affectionate
John Adams